Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants’ argument   submitted on 1/28/22 against final action of 10/29/21  is acknowledged. Claims 1-12 are currently pending in the instant application and are for examination.
Applicants' arguments filed on 7/23/21 have been fully considered  found partially found unpersuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  New Non-final rejection Is submitted as shown below:

Claim Rejection - 35 U.S.C 103a
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
According to MPEP 2143:"Exemplary rationales that may support a conclusion of obviousness include:(A) Combining prior art elements according to known methods to yield predictable results;(B) Simple substitution of one known element for another to obtain predictableresults;(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel."

Rejection of Claims 1-12 under 35 U.S.C. 103(a) as being unpatentable over Simpson et al. ( US20130157322, claims priority on  US 61377309 filed 8/26/2010) in view of  Tracy et al ( Cur op biotecnol. 2011, 364-381), Kopke et al. App env microbial 2011, pp 5467-5475 or US9057071), and leang et al. ( AEM  2013, 79, pp 1102-1109) 

Claims 1-12 under 35 U.S.C. 103(a) as being unpatentable over Kouba et al. ( PAT US 2012/0209021) in view of Simpson et al. ( US20130157322), Guo et al. (Biotechnol biofuels 2014, 7(44) pp 1-11),  Schmalisch et al.  (US20110230682), Kopke et al. App env microbial 2011, pp 5467-5475 or US9057071).

The recitation of “derived” from parental bacterium selected from the group consisting of Clostridium autoethanogenum, Clostridium ljungdahlii, and Clostridium ragsdalei in claim 12, is broadly interpreted  to be any acetogenic bacteria comprising Wood-Ljungdahl pathway  that said bacterium comprising any mutated form, daughter of the parent  or recombinant  form, etc.
 
Kouba et al. disclosed C. autoethanogenum, C. ljungdahlii, and C. ragsdalei (carboxydotrophic acetogenic bacterium) comprising a deletion of a lactate dehydrogenase, (see  claim 20, ([0032], [0035] and claims 23, 28, and 30) to enhance the production of biofuel such as butyraldehyde. 
 It is also very well known in the prior arts    (see  Guo et al. (Biotechnol biofuels 2014, 7(44) pp 1-11),  Schmalisch et al.  (US20110230682), Tracy et al ( Cur op biotecnol. 2011, 364-381), Kopke et al. App env microbial 2011, pp 5467-5475 or US9057071) to modify metabolic pathways of  fermentation microorganisms to  enhance the  production of desired  product such as  increase production of 2,3 butanediol (( Guo et al.,)   or ethanol production (Schmalisch et al).

Guo disclosed that 2,3-BD production dramatically improved by deleting lactate dehydrogenase gene.
Schmalisch et al.  disclose  mutated Clostridium sp, such as C. phytofermentans strains for enhanced ethanol production ( see the title,  paragraph 0003-0004) by inactivating enzymes that leads to the production of Lactic acid,  such as lactate dehydrogenase ( para 0013,0024).
Kopke et al. also disclosed the deletion of genes leading to 2,3-butanediol production, enhances the production of other  metabolite of the biosynthetic pathway such as ethanol, valine.
However though  Kouba et al. disclosed C. autoethanogenum, C. ljungdahlii, and C. ragsdalei (carboxydotrophic acetogenic bacterium) comprising a deletion of a lactate dehydrogenase to improve the production of biofuel like butyraldehyde but did not disclose use of CO/ CO2 as  carbon source.

Simpson et al. disclose the use of carboxytropic acetogenic  bacteria  such as Clostridium ljungdahlii, Clostridium autoethanogenum DSM 23693  for the production of ethanol ( see abstract, page 4,  and claim 28, reads on claim 10) from CO/CO2 as  carbon source. And also teach that such  use of said Clostridium autoethanogenum DSM 23693  for the production of ethanol from CO overcomes or ameliorates one or 
Kopke et al. disclose that Clostridium ragsdalei  produces  2,3-butanediol and lactic acid and ( see also in US9057071) from waste gas ( CO/CO2), and Kopke et al. also disclosed the deletion of genes leading to 2,3-butanediol production, enhances the production of other  metabolite of the biosynthetic pathway such as ethanol, valine.


 Therefore in order to produce ethanol,  valine or  2,3-butanediol,   important industrial chemicals, a person of ordinary skill in the art, at the time of the filling of the instant application, combine  the teaching of Kouba et al.,  Simpson et al. , Kopke et al., and Schmalisch et al.   use  modified carboxytropic acetogenic  bacteria  such as Clostridium ljungdahlii, Clostridium ragsdalei   that LDH gene mutated as taught by Kouba et al. from CO/CO2. One of ordinary skill in the art is motivated to    delete LDH as Kouba et al., , Gau et al., and Schmalisch et al.    taught  deletion of LDH enhances the production of other  metabolite of the biosynthetic pathway) which suggest that deletion of  gene leading to lactic acid production in the carboxytropic acetogenic  bacteria   would enhance production other metabolites  of the pathway such as ethanol, valine or  2,3-butanediol. One of ordinary skill in the art has a reasonable expectation of success  because Kouba et al., teach in acetogenic Clostridium SP deletion of LDH enhance the production  other metabolite  and Simpson et al.  teach the production of  
Argument
Applicants’ argument is  moot as prior   103 rejection is withdrawn. New 103 rejection is applied. 


Conclusion
Claims 1-12 are rejected. No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/MOHAMMAD Y MEAH/           Examiner, Art Unit 1652